Citation Nr: 9922737	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-32 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.  A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  His report of separation shows Korean service and 14 
months of foreign service.  This is an appeal from a July 
1997 rating action by the Department of Veterans Affairs (VA) 
Regional Office, Louisville, Kentucky, which denied 
entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder.  In November 1998 
the veteran testified at a hearing before a member of the 
Board of Veterans' Appeals (Board), sitting at the regional 
office.  The case is now before the Board for appellate 
consideration.

The record reflects that in November 1998 the veteran's 
representative submitted additional information, consisting 
of VA inpatient and outpatient treatment records dated from 
1994 to 1997 for consideration directly by the Board.  It was 
indicated that the veteran had waived initial consideration 
of the evidence by the regional office in accordance with the 
provisions of 38 C.F.R. § 20.1304(c).  Accordingly, the Board 
will consider that evidence in connection with the veteran's 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  A psychiatric disability, including post-traumatic stress 
disorder, was not demonstrated during the veteran's period of 
active military service.

3.  Psychiatric conditions, variously diagnosed, were 
initially medically demonstrated many years after the 
veteran's discharge from service.

4.  The evidence does not establish that the veteran 
currently has post-traumatic stress disorder or any other 
acquired psychiatric disorder which can be associated with 
his military service or any verified incident in service.
CONCLUSION OF LAW

The veteran does not have a psychiatric disability, including 
post-traumatic stress disorder, that was incurred in or 
aggravated during service.  Major depression may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any complaints or findings regarding a 
psychiatric disability.  He was seen several times for 
various complaints which he related to a truck accident of 
January 1951.  No actual injuries were documented and no 
disability was found.  

The veteran's initial claim for VA disability benefits was 
submitted in May 1952.  He referred to lung and heart 
injuries in January 1951.

When the veteran was examined by the VA in August 1952 he 
related that in January 1951 while in Korea he had received 
an injury to his left lung in a truck accident.  He also 
reported stomach trouble about six months after the accident.  
Various findings were recorded on physical examination.  It 
was indicated that the neurological and psychiatric 
evaluations were normal.  It was stated that a pulmonary 
disease had not been found.  

By rating action dated in August 1952 service connection was 
denied for heart disease, duodenal ulcer and pulmonary 
disease as a result of a chest injury.

The veteran was hospitalized by the VA during September and 
October 1987 and again in December 1987 for coronary artery 
disease.  He had gastric distress during his hospitalization.  
There was no reference to a psychiatric disability.

In an April 1988 rating action service connection was granted 
for duodenal ulcer disease.  The denial of service connection 
for pulmonary disease as a result of a chest injury was 
confirmed and continued.  

In January 1990 the veteran submitted a claim for service 
connection for residuals of a chest injury sustained in a 
truck accident.  He was informed by the regional office in 
March 1990 that the claim had been denied in April 1988 and 
that the appeal period had expired. 

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions from 1987 to 
1993.  In June 1993 he complained of chronic depression.  

The veteran was hospitalized by the VA during February and 
March 1994 for chest pain syndrome.  

In February 1997 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.

The veteran was afforded a VA psychiatric examination in 
February 1997.  He reported that he had served 17 months in 
Korea.  He related that he had not been in combat but had 
been in a combat area, stationed about 5 miles behind the 
line.  He reported that he had been injured while delivering 
ammunition when he drove off the end of a bridge in the dark.  
He related that he had sustained a bruised chest and lungs.  
He related that he had been treated at the field hospital for 
12 to 14 hours.  

The veteran related that he had not worked since 1987 and was 
currently receiving disability benefits.  His last work had 
been as a self-employed full-time bricklayer.  He had done 
that type of work for about 14 years and had gotten along 
well with supervisors and co-workers. 

The veteran related that his mental problems initially began 
in 1993 when his mother accused him of putting her in a 
nursing home and stealing her money.  That same year his 
parents had died within 15 days of each other.  Soon 
thereafter a wreck that had occurred in Korea had begun 
bothering him.  The incident was that he had run over a 10-
year-old boy and a woman holding a baby with his truck.  He 
related that he dreamt about the woman and the boy 6 to 
8 times a month.  The boy had jumped on the side of the truck 
and had a knife in one hand and a gun in the other hand.  He 
also cried an hour or two a day most of the time. He 
described his current mental problems as beginning to think 
about what happened in Korea and wondering if he had a right 
to kill the individuals.  He stated that he had forgotten 
about Korea until his parents died suddenly and then he had 
begun remembering.

The veteran reported recurrent and intrusive distressing 
recollections of the events in Korea.  He reported recurrent 
distressing dreams of the events.  He did not watch war 
movies and when people talked about war he walked away.  He 
had a markedly diminished interest in significant activities.  
When asked about his sense of a foreshortened future he said, 
"yes, I hope it is, life is not worth living."  He reported 
difficulty staying asleep, irritability and outbursts of 
anger and difficulty concentrating and also having an 
exaggerated startle response.  He went into a rage on 
occasions and could not control it.

On mental status examination the veteran was oriented as to 
person, time, place and situation.  His attitude was 
cooperative and pleasant.  His speech was clear.  He reported 
that he had nightmares 6 or 8 times a month and night sweats 
4 to 6 times per year.  He denied having any auditory or 
visual hallucinations.  He did not seem to have any 
delusional thinking.  His mood was sad.  His immediate memory 
appeared without major problems.  He reported suicidal 
ideation in the past.  His judgment and insight appeared fair 
to good.  The diagnoses included post-traumatic stress 
disorder and dysthymic disorder.  

In a May 1997 statement the veteran indicated that during 
service he had been stationed in Korea as a truckdriver and 
that his duties had included loading and unloading cargo.  He 
related that some of the cargo he loaded included corpses.  
There was also a May 1997 statement by a former service 
associate of the veteran indicating that they had both been 
truckdrivers in Korea and he was in a hospital in Japan at 
the time the veteran was detached with other drivers to pick 
up corpses and body parts.  He also stated that the veteran 
had been in a truck accident and had been seen by a doctor in 
a field hospital. 

The regional office later received VA inpatient and 
outpatient treatment records reflecting that the veteran was 
observed and treated for various conditions during 1996 and 
1997.  A social work service note in January 1997 reflects a 
diagnosis of dysthymic disorder.  It was indicated that post-
traumatic stress disorder should be ruled out.  In February 
1997 diagnoses were made of post-traumatic stress disorder 
and major depression. Notes of March, April and July 1997 
carry forward the diagnosis of post-traumatic stress 
disorder.  

During the course of the November 1998 hearing on appeal, the 
veteran related that he had been a truckdriver during Korea 
and that his duties included hauling ammunition, food and 
troops to the front-line.  On one occasion he was driving at 
nighttime without lights and drove over a bridge that had 
been blown out.  He fell to the riverbed and sustained chest 
injuries and later had blackout spells.  He had been taken to 
a field hospital.  He had not seen the doctor.  There had not 
been an investigation conducted into the incident and it had 
been simply written off as an accident.

The veteran further testified that there were many refugees 
in the area and while returning from delivering a load of 
ammunition to the front, a boy of about 15 jumped up on the 
truck and he shot the boy.  They had been told not to stop 
for anyone and not to pick up anyone.  Any of the refugees 
could be North Koreans or Chinese and if they were picked up 
he could be risking his life.  He had also run over a woman 
and her infant child.  He suffered from nightmares on 
occasion, mostly of the woman and child.  Two or three years 
prior to the hearing his symptoms had gotten very bad.  While 
in Korea he had seen a doctor who had advised him to make 
himself believe that the events had not happened.  He related 
that he did that for many years and they never bothered him.  
However, when he lost his parents and he was told he had 
cancer something had happened.  He related that he had 
initially sought treatment for post-traumatic stress disorder 
in about 1995 or 1996.  

The VA inpatient and outpatient treatment records submitted 
by the veteran's representative in late 1998 include many 
records that were already in the claims file, including the 
veteran's hospitalization in February and March 1994 for 
chest pain syndrome and the outpatient records reflecting 
diagnoses of post-traumatic stress disorder in January and 
February 1997.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness, or horror, and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with trauma and numbing of general responsiveness, and 
persistent symptoms of increased arousal because of the 
events so as to support the diagnosis.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  Where the veteran did not serve 
in combat or the stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70 
(1998).

In this case, the veteran's military occupational specialty 
was that of a truckdriver and his service records do not 
substantiate that he served in combat.  In fact, the veteran 
has indicated that he did not serve in combat although he 
related that he had been in a combat area and had delivered 
supplies, including ammunition to the front-line.  However, 
such activity does not constitute engaging in combat with the 
enemy as that term is used in 38 U.S.C.A. § 1154(b).  

The veteran has maintained that he was injured in a truck 
accident during service when the truck he was operating ran 
off a bridge that had been blown away and he fell into a 
river injuring his chest.  He has also indicated that while 
operating the truck he had killed a 15-year-old boy who had 
jumped on the truck and had also run over and killed a woman 
and child.  The service medical records do contain collateral 
references to a truck accident, however, whatever injuries 
the veteran recalls were not documented and his subsequent 
complaints were investigated, with no disability being found.  
The other claimed stressors are not documented in the 
veteran's service records, or any other source, outside of 
the veteran's own recollections, and they are not capable of 
verification.  His testimony was to the effect that he was 
alone when they happened.  Although he now believes that he 
killed these people, his accounts show that he was not able 
to stop and verify the extent and severity of the actual 
injuries.  The veteran has indicated that there was no 
investigation made into the circumstances of the reported 
truck accident.   Furthermore, that incident has not been 
identified as a significant stressor.  The Board notes also 
that in a May 1997 the veteran indicated that his stressor 
had consisted of loading and unloading corpses that had been 
included with his cargo.  He has provided a May 1997 
statement by a former service associate indicating that the 
veteran had been detached with other drivers to pick up 
corpses and body parts.  However, the veteran made no 
subsequent reference to that claimed stressor, including his 
testimony at the November 1998 hearing on appeal, and it was 
not discussed by the diagnosing examiners.  Clearly, there is 
some inconsistency in regard to the stressors claimed by the 
veteran.  The Board notes further that the veteran has 
reported several recent traumatic events, including the 
deaths of his parents and being informed that he had cancer 
during the same year.  The record also reflects that the 
veteran had coronary artery bypass surgery at a VA hospital 
in late 1987 which was also a traumatic event.  Thus, it 
appears that many of the veteran's current psychiatric 
symptoms are related to the recent traumatic experiences 
rather than to any documented event that occurred in service.  

In the Board's judgment, the evidence of record is 
insufficient to establish that the veteran currently has 
post-traumatic stress disorder or any other acquired 
psychiatric disability which can be associated with his 
military service or any verified or documented stressor in 
service or that major depression, if present, developed 
during service or within the presumptive period following his 
release from active duty.  Accordingly, it follows that 
entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder, is not 
in order.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder is not 
established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

